Appeal by the People, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Owens, J.), dated May 31, 1991, as granted that branch of the motion of the defendants William Pymm and Edward Pymm which was to set aside so much of a jury verdict as convicted them of assault in the first degree.
Ordered that the order is affirmed insofar as appealed from.
The evidence adduced at trial was legally insufficient to establish that the serious physical injuries suffered by Vidal Rodriguez were caused "[i]n the course of and in furtherance of the commission or attempted commission” (Penal Law § 120.10 [4]) of the predicate felony of falsifying business records in the first degree. Accordingly, the Supreme Court properly dismissed the convictions of the respondents William Pymm and Edward Pymm for the crime of assault in the first degree under the third count of the indictment (see, Penal Law § 120.10 [4]; CPL 330.30 [1]). Mangano, P. J., Sullivan, Balletta and Miller, JJ., concur.